SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 Form 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year ended March31, 2016 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-07731 EMERSON RADIO CORP. (Exact name of registrant as specified in its charter) Delaware 22-3285224 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 3 University Plaza, Suite 405, Hackensack, NJ (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (973) 428-2000 Securities registered pursuant to Section12(b) of the Act: Title of Each Class Name of Each Exchange on Which Registered Common Stock, par value $.01 per share NYSE MKT Securities registered pursuant to Section12(g) of the Act: None. Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.¨YESxNO. Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act).¨YESxNO. Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2)has been subject to such filing requirement for the past 90days.xYES¨NO. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).xYES¨NO. Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of Regulation S-K (§ 232.405) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler ¨ Acceleratedfiler ¨ Non-acceleratedfiler ¨(Do not check if a smaller reporting company) Smallerreportingcompany x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).¨YESxNO. Aggregate market value of the voting and non-voting common equity of the registrant held by non-affiliates of the registrant at September30, 2015 (computed by reference to the last reported sale price of the Common Stock on the NYSE MKT on such date): $14,501,590. Number of Common Shares outstanding at June29, 2016: 27,129,832 DOCUMENTS INCORPORATED BY REFERENCE: Document Partofthe Form10-K Proxy Statement for 2016 Annual Meeting of Stockholders, or an amendment to this Annual Report on Form 10-K PartIII TABLE OF CONTENTS PART I 3 Item1. BUSINESS 4 Item1A. RISK FACTORS 9 Item2. PROPERTIES 18 Item3. LEGAL PROCEEDINGS 18 Item4. MINE SAFETY DISCLOSURES 18 PART II 19 Item5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES 19 Item6. SELECTED FINANCIAL DATA 19 Item7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 20 Item7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 26 Item8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 27 Item9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 48 Item9A. CONTROLS AND PROCEDURES 48 Item9B. OTHER INFORMATION 48 PART III 49 Item10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE 49 Item11. EXECUTIVE COMPENSATION 49 Item12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 49 Item13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS AND DIRECTOR INDEPENDENCE 49 Item14. PRINCIPAL ACCOUNTING FEES AND SERVICES 49 PART IV 49 Item15. EXHIBITS, FINANCIAL STATEMENT SCHEDULES 49 SIGNATURES 52 Exhibit 21.1 Exhibit 23.1 Exhibit 31.1 Exhibit 31.2 Exhibit 32 2 PART I Forward-Looking Information This report contains forward looking statements made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995 under Section27A of the Securities Act of 1933, as amended, and Section21E of the Securities Exchange Act of 1934, as amended. Forward-looking statements include statements with respect to the Company’s beliefs, plans, objectives, goals, expectations, anticipations, assumptions, estimates, intentions, and future performance, and involve known and unknown risks, uncertainties and other factors, which may be beyond the Company’s control, and which may cause its actual results, performance or achievements to be materially different from future results, performance or achievements expressed or implied by such forward-looking statements. All statements other than statements of historical fact are statements that could be forward-looking statements. You can identify these forward-looking statements through the use of words such as “may,” “will,” “can,” “anticipate,” “assume,” “should,” “indicate,” “would,” “believe,” “contemplate,” “expect,” “seek,” “estimate,” “continue,” “plan,” “project,” “predict,” “could,” “intend,” “target,” “potential,” and other similar words and expressions of the future. These forward-looking statements include, but are not limited to, statements concerning the following: • the impact on the Company’s business, financial condition and results of operations of the discontinuation of retail sales of Emerson branded microwave oven and compact refrigerator products by one of the Company’s key customers in the Spring of 2016; • the Company’s ability to retain other key customers or maintain purchase volume of the Company’s products by any such customers; • the Company’s ability to maintain its relationships with its licensees and distributors or obtain new licensees or distribution relationships, including the Company’s ability to obtain new licensees to replace its relationship with Funai, which terminates on December 31, 2016; • the Company’s ability to resist price increases from its suppliers or pass through such increases to its customers; • conflicts of interest that exist based on the Company’s relationship with Grande and Mr. Hon’s positions as Chief Executive Officer and director of Emerson and Chief Executive Officer and executive director of Grande; • the decline in, and any further deterioration of, consumer spending for retail products, such as the Company’s products; • the Company’s ability to maintain effective internal controls or compliance by its personnel with such internal controls; • the Company’s ability to successfully manage its operating cash flows to fund its operations; • the Company’s ability to anticipate market trends, enhance existing products or achieve market acceptance of new products; • the Company’s dependence on a limited number of suppliers for its components and raw materials; • the Company’s dependence on third party manufacturers to manufacture and deliver its products; • changes in consumer spending and economic conditions; • the ability of third party sales representatives to adequately promote, market and sell the Company’s products; • the Company’s ability to maintain, protect and enhance its intellectual property; • the effects of competition; • the Company’s ability to distribute its products in a timely fashion, including as a result of labor disputes; • changes in foreign laws and regulations and changes in the political and economic conditions in the foreign countries in which the Company operates; • changes in accounting policies, rules and practices; • the Company’s ability to maintain compliance with the listing standards of the NYSE MKT LLC; • limited access to financing or increased cost of financing; • the effects of currency fluctuations between the U.S. dollar and Chinese renminbi relative to the dollar and increases in costs of production in China; and • the other factors listed under “Risk Factors” in this Annual Report on Form 10-K and other filings with the SEC. 3 All forward-looking statements are expressly qualified in their entirety by this cautionary notice. The reader is cautioned not to place undue reliance on any forward-looking statements, which speak only as of the date of this annual report or the date of the document incorporated by reference into this annual report. The Company has no obligation, and expressly disclaims any obligation, to update, revise or correct any of the forward-looking statements, whether as a result of new information, future events or otherwise. The Company has expressed its expectations, beliefs and projections in good faith and the Company believes they have a reasonable basis. However, the Company cannot assure the reader that its expectations, beliefs or projections will result or be achieved or accomplished. Item1. BUSINESS The Company — Overview Unless the context otherwise requires, the term “the Company” and “Emerson,” refers to Emerson Radio Corp. and its subsidiaries. Emerson Radio Corp. was incorporated in Delaware in 1994. The Company designs, sources, imports and markets a variety of houseware and consumer electronic products, and licenses its trademarks to others on a worldwide basis for a variety of products. Recent Developments Board of Directors
